Citation Nr: 0739897	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  04-42 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
postoperative, with vagotomy, pyloroplasty, and post-surgical 
diarrhea and dumping syndrome, and cholecystectomy, 
esophageal stricture and incisional/ventral hernia repair, 
currently evaluated as 40 percent disabling.


REPRESENTATION


Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel



INTRODUCTION

The veteran had active service from March 1952 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(RO) in Waco, Texas in March 2004 which confirmed and 
continued a 40 percent rating for the veteran's digestive 
system.    


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The veteran's digestive system disability manifests with 
reflux before eating, daily nausea, constipation, and 
vomiting three to four times a month without blood.  

3. The veteran denies current hematemesis, melena, or blood 
in stool.  The veteran's weight is stable.  

CONCLUSION OF LAW

The requirements for a rating in excess of 40 percent for 
disability of the digestive system are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.114, Diagnostic Codes 7305, 7308, 7346, 7348 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.



VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the appellant was afforded VA medical 
examinations in February and September of 2004.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007). Disabilities must be reviewed in relation to their 
history. 38 C.F.R. § 4.1. Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007). See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Under Diagnostic Code 7308, postgastrectomy syndromes, severe 
disability associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia warrants the maximum 
rating of 60 percent. 

Postoperative ulcer residuals are rated under Diagnostic Code 
7348.  That Code provides a maximum 40 percent evaluation for 
vagotomy with pyloroplasty or gastroenterostomy followed by 
demonstrably confirmative postoperative complications of 
stricture or of continuing gastric retention.  

In the alternative, for a duodenal ulcer, Diagnostic Code 
7305 provides that ulcer disease, severe, manifested by pain 
which is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health warrants a 60 percent rating.  

Analysis

In April of 1972 the veteran was initially awarded a 40 
percent disability rating under Code 7308 for duodenal ulcer, 
postoperative with vagotomy, pyloroplasty and post surgical 
diarrhea with dump syndrome and cholecystectomy.   

A VA examination was conducted in February of 2004.  At that 
time the veteran demonstrated:  recurrent dyspepsia and 
heartburn with diarrhea occurring approximately once per 
month and vomiting two or three times per month without 
hematemesis.  The veteran stated he had gradually lost 15 lbs 
with a change in appetite over the last year.  The diagnosis 
was duodenal ulcer status post vagotomy, and pylorplasty with 
Bilroth II anastomosis with post operative dumping syndrome 
in remission, cholecystectomy and incisional hernia 
subsequently repaired.  

A VA examination was conducted in September of 2004.  At that 
time the veteran demonstrated:  burning sensation in the 
abdomen, reflux before eating, daily nausea, and vomiting 
three to four times a month without blood.  The veteran 
denied hematemesis, melena, blood in stools, or diarrhea.  
The examiner indicated that the veteran's weight was stable 
and that there were no signs of anemia.  The diagnosis was 
(1) chronic gastritis and chronic duodenal ulcer status post 
Billroth I, vagotomy and pylorplasty by history - residuals, 
and (2) post surgical diarrhea and dumping syndrome by 
history - remission.   

Under Diagnostic Code 7308, a 60 percent rating would require 
a showing of nausea, sweating, circulatory disturbance with 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.   At the time of the veteran's 
September 2004 exam, weight was stable.  While the veteran 
does demonstrate nausea, the most currently available medical 
evidence does not demonstrate diarrhea, malnutrition, or 
anemia.

To qualify for the 60 percent rating under Diagnostic Code 
7305 the veteran's medical records should indicate recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss.   The most recent available medical records do 
not indicate hematemesis of melena, anemia, or weight loss.  

 Finally, under Diagnostic Code 7348, the highest possible 
rating for vagotomy with pyloroplasty or gastroenterostomy is 
40 percent, a rating already assigned to the veteran.  

Based upon the above, and the currently available medical 
records, the veteran does not meet the criteria for an 
evaluation in excess of 40 percent.  As such, the petition 
for an increased rating in excess of 40 percent is denied.  


ORDER

Entitlement to an increased rating for duodenal ulcer, 
postoperative, with vagotomy, pyloroplasty, and post-surgical 
diarrhea and dumping syndrome, and cholecystectomy, 
esophageal stricture and incisional/ventral hernia repair, 
currently evaluated as 40 percent disabling, is denied.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


